ORDER

PER CURIAM.
AND NOW, this 18th day of November, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board and Dissenting Report and Recommendation dated August 29, 2003, it is hereby
ORDERED that Maria Del Sol Morell be and she is suspended from the Bar of this Commonwealth for a period of thirty months, retroactive to September 24, 2001, and she shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.